DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 13, 2021.
In view of the Amendments to the Claims filed December 13, 2021, the rejections of claims 20, 21, and 23 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 11, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 13, 2021, the rejections of claims 13-24 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent June 11, 2021 have been modified only in response to the Amendments to the Claims.
Claims 13 and 15-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites, “detecting a threat of a harmful energetic light source incident on the plurality of modular solar panels; and adjusting an angle of the plurality of modular solar panels based on the detection of the threat of the harmful energetic light source incident on the plurality of modular solar panels”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the full scope of the steps of detecting a threat of a harmful energetic light source incident on the plurality of modular solar panels; and adjusting an angle of the plurality of modular solar panels based on the detection of the threat of the harmful energetic light source incident on the plurality of modular solar panels.
The specification teaches some embodiments are configured to mitigate risk of damage from man-made threats such as a laser attack through rapidly feathering the PV panels in less than one second from threat detection (see [0041]) but does not teach the full scope of the claimed “harmful energetic light source”. 
The specification generally teaches “threat detection” but does not teach a step of detecting a light source which is incident on the plurality of modular solar panels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-18, 21, and 23-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung et al. (U.S. Patent No. 4,690,355).
With regard to claim 13, Hornung et al. discloses a method for articulating solar panels comprising:
extending a central boom (10, Fig. 1 and see Fig. 2a-b depicting the cited central boom 10 extending and retracting);
deploying a plurality of modular solar panels with respect to the central boom (as depicted in Fig. 1, Fig. 2a-b, and Fig. 4, deploying a plurality of modular solar panels, the combination of mirrors 11 and solar cells 26, with respect to the cited central boom 10);
supporting the plurality of modular solar panels utilizing one or more tension cables (such as depicted in Fig. 1 and Fig. 2a-b, supporting the cited plurality of modular solar panels 11/26 utilizing one or more tension cables 12); and
articulating the plurality of modular solar panels such that the plurality of modular solar panels articulate in unison (see line 10-14, column 3 teaching “the mirrors can be adjusted in unison vis-à-vis the incident solar radiation”).
With regard to claim 15, Hornung et al. discloses wherein
articulating the plurality of modular solar panels utilizes one or more ties coupled with the plurality of modular solar panels (such as depicted in Fig. 1 and Fig. 2a-b, articulating the cited plurality of modular solar panels 11/26 utilizes one or more ties 15 coupled with the plurality of modular solar panels 11/26).
With regard to claim 16, Hornung et al. discloses wherein
articulating the plurality of modular solar panels utilizes one or more tension cables (such as depicted in Fig. 1 and Fig. 2a-b, articulating the cited plurality of modular solar panels 11/26 utilizes one or more tension cables 15).
With regard to claim 17, Hornung et al. discloses wherein
the central boom includes a retractable deployer (see Fig. 1 and Fig. 2a-b; also see rollers 16, Fig. 2a-b described on line 15-17, column 3 as “Rollers 16 for cables 15 permit deployment as well as retraction”).
With regard to claim 18, Hornung et al. discloses wherein
articulating the plurality of modular solar panels includes adjusting an angle of the plurality of modular solar panels based on a sun angle with respect to the plurality of modular solar panels (see line 10-14, column 3 teaching “the mirrors can be adjusted in unison vis-à-vis the incident solar radiation”).
With regard to claim 21, Hornung et al. discloses further comprising
adjusting a spacing between the plurality of modular solar panels utilizing the one or more ties (as depicted in Fig. 1 and Fig. 2a-b, adjusting a spacing between the cited plurality of modular solar panels 11/26 utilizing the cited one or more ties 15).
With regard to claim 23, Hornung et al. discloses further comprising:
articulating the plurality of modular solar panels into a retractable configuration; and retracting the central boom and the plurality of modular solar panels (see Fig. 1 and Fig. 2a-b depicting articulating the cited plurality of modular solar panels 11/26 into a retractable configuration and retracting the cited central boom 10 and the cited plurality of modular solar panels 11/26).
With regard to claim 24, Hornung et al. discloses further comprising
utilizing the one or more ties as one or more electrical harnesses (the cite one or more ties 15 are cited to read on the claimed “utilizing the one or more ties as one or more electrical harnesses” because the cited one or more ties 15 are used as an electrical harness, or a harness/holder for an electrical device, for each modular solar panel 11/26 as each modular solar panel forms an electrical solar cell device).
 With regard to claim 25, Hornung et al. discloses wherein
a spacing between the plurality of modular solar panels changes as the central boom extends (see Fig. 1 and Fig. 2a-b depicting a lateral spacing between the cited plurality of modular solar panels 11/26 changes as the central boom 10 extends).
 With regard to claim 26, Hornung et al. discloses further comprising
adjusting a spacing between the plurality of modular solar panels at least extending or retracting the central boom (see Fig. 1 and Fig. 2a-b depicting adjusting a lateral spacing between the cited plurality of modular solar panels 11/26 extending and retracting the central boom 10).
With regard to claim 27, Hornung et al. discloses wherein
the central boom includes a telescoping boom (see Fig. 1 and Fig. 2a-b; see line 61-65, column 2 “telescopic mast 10”).
With regard to claim 28, Hornung et al. discloses further comprising
stacking the plurality of modular solar panels between a first lateral support and a second lateral support in a stowed state (such as depicted in Fig. 1 and Fig. 2-b, stacking the cited plurality of modular solar panels 11/26 between a first lateral support 13 and a second lateral support 14 in a stowed state).
With regard to claim 29, Hornung et al. discloses further comprising
extending the plurality of modular solar panels stacked between the first lateral support and the second lateral support with respect to the central boom in a stowed state (such as depicted in Fig. 1 and Fig. 2-b, extending the cited plurality of modular solar panels 11/26 stacked between the cited first lateral support 13 and the cited second lateral support 14 with respect to the central boom 10 in a stowed state).
With regard to claim 30, Hornung et al. discloses further comprising
separating the first lateral support with respect to the second lateral support as the central boom extends (such as depicted in Fig. 1 and Fig. 2-b, 
With regard to claim 31, Hornung et al. discloses wherein
a spacing between the first lateral support and the second lateral support changes as the central boom at least extends or retracts (such as depicted in Fig. 1 and Fig. 2-b, a lateral spacing between the cited first lateral support 13and the cited second lateral support 14 changes as the central boom 10 extends and retracts).
With regard to claim 32, Hornung et al. discloses wherein
deploying the plurality of modular solar panels occurs simultaneously with extending the central boom (such as depicted in Fig. 1 and Fig. 2-b, deploying the cited plurality of modular solar panels 11/26 occurs simultaneously with extending the central boom 10).
With regard to claim 33, Hornung et al. discloses wherein
the plurality of modular solar panels extend perpendicular to the central boom (such as depicted in Fig. 1 and Fig. 2-b, the cited plurality of modular solar panels 11/26 extend perpendicular to the central boom 10).
With regard to claim 34, Hornung et al. discloses wherein
the first lateral support and the second lateral support extend perpendicular to the central boom in a deployed state (such as depicted in Fig. 1 and Fig. 2-b, the cited first lateral support 13 and the cited second lateral support 14 extend perpendicular to the central boom 10 in a deployed state).
With regard to claim 34, Hornung et al. discloses further comprising 
adjusting a spacing between the plurality of modular solar panels through stretching the one or more ties (such as depicted in Fig. 1 and Fig. 2-b, adjusting a lateral spacing between the cited plurality of modular solar panels 11/26 through stretching the cited one or more ties 15 in a lateral direction to an extended state, Fig. 2a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (U.S. Patent No. 4,690,355) in view of Al-Haddad (U.S. Pub. No. 2019/0379324 A1).
With regard to claim 19, independent claim 13 is anticipated by Hornung et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Hornung et al. does not disclose wherein articulating the plurality of modular solar panels includes adjusting an angle of the plurality of modular solar panels based on at least a wind condition or a dust condition with respect to the plurality of modular solar panels.
However, Al-Haddad discloses a method of articulating solar panels (see Tithe and Abstract) and discloses manipulating or stowing solar panel arrays for protection from high wind loads (see [0012]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Hornung et al. to include articulating based on a wind condition as suggested by Al- Haddad because it would have provided for protection of the modular solar panels.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (U.S. Patent No. 4,690,355) in view of Breen et al. (U.S. Pub. No. 2018/0158966 A1).
With regard to claim 20, independent claim 13 is anticipated by Hornung et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Hornung et al. does not disclose further comprising detecting a threat of harmful energetic light source incident on the plurality of modular solar panels and adjusting an angle of the plurality of modular solar panels based on the detection of the threat of the harmful energetic light source incident on the plurality of the modular solar panels.
[0117]) and discloses detecting a threat of harmful energetic light source, laser attack, incident on a plurality of modular solar panels and adjusting an angle of the plurality of modular solar panels based on the detection of the threat of the harmful energetic light source incident on the plurality of the modular solar panels (see [0116-0117]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Hornung et al. to include articulating based on detecting a threat of harmful energetic light source as suggested by Breen et al. because it would have provided for protection of the device.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (U.S. Patent No. 4,690,355) in view of Sounni et al. (U.S. Pub. No. 2014/0000705 A1).
With regard to claim 22, independent claim 13 is anticipated by Hornung et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Hornung et al. does not disclose further comprising rotating the plurality of modular solar panels around an axis of the central boom.
However, Sounni et al. discloses a method of articulating solar panels (see Fig. 1 and [0029]) and teaches rotating a plurality of modular solar panels around an axis of a central boom in order to track the sun (such as depicted in Fig. 1 and described in [0029], rotating a plurality of modular solar panels 140/160 around an axis of a central boom 120).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Hornung et al. to include rotating the plurality of modular solar panels around an axis of the central boom as suggested by Sounni et al. because it would have provided for tacking of the sun. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 1, 2022